DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Amendment
The amendment filed on 23 February 2022 fails to place the application in condition for allowance. 
Claims 1-22 are currently pending.
Claims 1-8 and 20-22 are currently under examination.
Claims 11-19 are currently withdrawn.

Status of Rejections
The rejection of claims 1-8 and 20 under 35 U.S.C. 103(a) is herein withdrawn due to Applicant’s Amendment filed 23 February 2022.
New rejections are provided herein to address the new claim limitations as necessitate by the Amendment filed 22 February 2022.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 7, and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jackson (US 2004/0045578) in view of Spurlin et al (US 2015/0376792 A1) and Bryne et al (US 2016/0141152 A1),
As to claim 1, Jackson discloses a method of producing a flexible circuit the flexible circuit including a first end and an opposing second end, and a surface extending from the first end and the second end (inherent to any surface processed, See below), comprising:
	Treating a surface of the flexible circuit ([0005], [0023], [0052] among others) with an atmospheric plasma at a direction perpendicular to the surface of the flexible circuit (Fig. 2, 
	Directing a first flow of gas perpendicular to a surface of the flexible circuit the first flow of gas penetrating a first electrode located above the flexible circuit
	And generating a voltage between the first electrode and a second electrode to create an atmospheric plasma from the gas, the second electrode located below the flexible circuit, where the second electrode supports and propels the flexible circuit through the atmospheric plasma in a direction that is perpendicular to the first flow of gas.
	Spurlin discloses a method of producing a flexible circuit comprising:
	where the plasma is formed by:
	Directing a flow of gas between an electrode and the surface of the flexible circuit (Fig. 6B #620b)
	And generating a voltage between the electrode and the flexible circuit to create a plasma from the gas (Fig. 6b #612b).
	Bryne disclose a method of treating a substrate with plasma (Title, Abstract) via directing a first flow of gas perpendicular to the substrate ([0083]) penetrating a first electrode ([0092] “porous”) and generating a voltage ([0083], [0144]) between the first electrode (#6) and a second electrode to create an atmospheric plasma from the gas, the second electrode located below the substrate (#4 in figures referred to as “ground electrode”) where the second electrode supports ([0147]) and propels the flexible circuit through the atmospheric plasma in a direction that is perpendicular to the first flow of gas (embodiment of Fig. 15 [0127]).

	Further, it would have been obvious to one of ordinary skill in the art to have used the plasma processing apparatus with a second electrode to support and propel the substrate through the plasm as taught by Bryne in the method of Jackson in order to adapt the roll to roll process of Jackson with a way to continuously process the substrate which can adjust the processing parameter via speed to effect small degrees of variation (Bryne [0127]-[0128]).
	
As to claim 7, Jackson further discloses wherein the atmospheric plasma may consist essentially of oxygen ([0100], [0109]).

As to claim 8, Jackson further discloses wherein the flexible circuit is produced by web processing and the surface of the flexible circuit is treated with the atmospheric plasma as the circuit moves through the atmospheric plasm (See Fig. 10).

Claim(s) 1, 2, and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamauchi et al (US 2016/0057867 A1) in view of Spurlin et al (US 2015/0376792 A1), Miyazaki et al (US 6,106,688), and Bryne et al (US 2016/0141152 A1).
As to claim 1, Yamauchi discloses a method of producing a flexible circuit 
	Treating the entire surface of the flexible circuit (Title) with a plasma treatment (Fig. 5F).

	Directing a first flow of gas perpendicular to a surface of the flexible circuit the first flow of gas penetrating a first electrode located above the flexible circuit
	And generating a voltage between the first electrode and a second electrode to create an atmospheric plasma from the gas, the second electrode located below the flexible circuit, where the second electrode supports and propels the flexible circuit through the atmospheric plasma in a direction that is perpendicular to the first flow of gas.
	Spurlin discloses a method of producing a flexible circuit comprising:
	where the plasma is formed by:
	Directing a flow of gas between an electrode and the surface of the flexible circuit (Fig. 6B #620b)
	And generating a voltage between the electrode and the flexible circuit to create a plasma from the gas (Fig. 6b #612b).
	Miyazaki discloses using a web based processing process for the formation of suspension components (Abstract, and partially shown in Figs. 6 showing the web, 9 13).
	Bryne disclose a method of treating a substrate with plasma (Title, Abstract) via directing a first flow of gas perpendicular to the substrate ([0083]) penetrating a first electrode ([0092] “porous”) and generating a voltage ([0083], [0144]) between the first electrode (#6) and a second electrode to create an atmospheric plasma from the gas, the second electrode located below the substrate (#4 in figures referred to as “ground electrode”) where the second electrode supports ([0147]) and propels the flexible circuit through the atmospheric plasma in a direction that is perpendicular to the first flow of gas (embodiment of Fig. 15 [0127]).

	Last, it would have been obvious to one of ordinary skill in the art to have used the plasma processing apparatus with a second electrode to support and propel the substrate through the plasm as taught by Bryne in the method of Yamauchi in order to adapt the roll to roll process of Jackson with a way to continuously process the substrate which can adjust the processing parameter via speed to effect small degrees of variation (Bryne [0127]-[0128]).


As to claim 2, Yamauchi further discloses forming wherein the flexible circuit includes a flexible metal substrate (#2 in figured) and a dielectric polymer layer disposed on the metal substrate (#3 in figures), the method further comprising: forming at least one opening in the dielectric polymer layer to expose a portion of a surface of the metal substrate (Fig. 4D); treating the exposed portion of the surface of the metal substrate with the atmospheric plasma to remove 


As to claim 5, Yamauchi  further discloses wherein the flexible circuit includes a flexible metal substrate (#2 in figures) and a dielectric polymer layer disposed on the metal substrate (#3 in figures) a plurality of conductive traces dielectric polymer layer, and treating the surface of the dielectric polymer layer with the atmospheric plasma layer, wherein the atmospheric plasma functionalizes the surface of the dielectric polymer layer (By virtue of Step 4F the layer is treated) and forming a dielectric polymer coating covering the plurality of conductive traces and a portion of the functionalized surface of the dielectric polymer layer adjacent to each of the plurality of conductive traces (Fig. 5H #6).

Claim(s) 1 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Tronnes et al (US 7,875,804 B1) in view of Spurlin et al (US 2015/0376792 A1), Miyazaki et al (US 6,106,688), and Bryne et al (US 2016/0141152 A1).
As to claim 1, Tronnes discloses a method of producing a flexible circuit the flexible circuit treating the surface of the flexible circuit (Title) with an atmospheric plasma (Fig. 14 #508). 

	Directing a first flow of gas perpendicular to a surface of the flexible circuit the first flow of gas penetrating a first electrode located above the flexible circuit
	And generating a voltage between the first electrode and a second electrode to create an atmospheric plasma from the gas, the second electrode located below the flexible circuit, where the second electrode supports and propels the flexible circuit through the atmospheric plasma in a direction that is perpendicular to the first flow of gas.
	And fails to explicitly disclose using a web process and forming the atmospheric plasma as instantly claimed.
	Spurlin discloses a method of producing a flexible circuit comprising:
	where the plasma is formed by:
	Directing a flow of gas between an electrode and the surface of the flexible circuit (Fig. 6B #620b)
	And generating a voltage between the electrode and the flexible circuit to create a plasma from the gas (Fig. 6b #612b).
	Miyazaki discloses using a web based processing process for the formation of suspension components (Abstract, and partially shown in Figs. 6 showing the web, 9 13).
	Bryne disclose a method of treating a substrate with plasma (Title, Abstract) via directing a first flow of gas perpendicular to the substrate ([0083]) penetrating a first electrode ([0092] “porous”) and generating a voltage ([0083], [0144]) between the first electrode (#6) and a second electrode to create an atmospheric plasma from the gas, the second electrode located below the substrate (#4 in figures referred to as “ground electrode”) where the second electrode supports 

	Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have used the atmospheric plasma method of Spurlin to produce the atmospheric plasma in Tronnes because it is easy to integrate or retrofit with other processing tools ([0153]) and is recognized for the intended purposes of forming an atmospheric plasm (See MPEP 2144.07). Further, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have used a web processing through each process step as taught by Miyazaki informing the suspension components of Tronnes because said method is a recognized method of processing means to achieve the predictable result of forming suspension components (See MPEP 2144.07) with the advantage of mass-producing them via a series of processing performed even if the processing sections are, enhanced yield, and batch processing (Miyazaki col. 10 lines 22-38).
	Last, it would have been obvious to one of ordinary skill in the art to have used the plasma processing apparatus with a second electrode to support and propel the substrate through the plasm as taught by Bryne in the method of Tronnes in order to adapt the roll to roll process of Jackson with a way to continuously process the substrate which can adjust the processing parameter via speed to effect small degrees of variation (Bryne [0127]-[0128]).

As to claim 6, Tronnes discloses wherein the flexible circuit includes a flexible metal substrate (#112), a dielectric polymer layer disposed on the metal substrate (#116), a seed layer (#114), and a plurality of conductive traces disposed on the seed layer (#22), the method further .

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Yamauchi, as modified by Spurlin, Miyazaki, and Byrne, in further view of Hsieh et al (US 2003/0164354 A1).
As to claim 3, Yamauchi further discloses wherein the flexible circuit includes a flexible metal substrate (#2 in figures) and a dielectric polymer layer disposed on the metal substrate (#3A), the method further comprising: depositing a seed layer on the dielectric polymer layer ([0153] “a Cu thin film”); covering a portion of the seed layer with a patterned photoresist layer ([0153] “dry film resist”); electroplating a conductive metal onto portions of the seed layer not covered by the photo resist layer to form a plurality of conductive traces ([0153] “electrolytic copper plating”); stripping away the patterned photoresist layer to expose the portion of the seed layer and etching away the exposed portion of the seed layer to expose a portion of a surface of the dielectric polymer layer ([0155]),
	However, Yamauchi, as modified by Spurlin, Miyazaki, and Byrne, fails to explicitly disclose then treating the exposed surfaces of the dielectric polymer layer with the atmospheric plasma, wherein the atmospheric plasma removed conductive contaminants from the exposed portion of the surfaces of the dielectric polymer.

	Thus, it would have been obvious to one of ordinary skill in the art at the time the invention as filed to have repeated the atmospheric plasma step in Yamauchi, as modified by Spurlin, Miyazaki, and Byrne, after the dielectric etching step as taught by Hsieh in order to further clean the substrate after subsequent operations ([0088]) where the repetition of steps is prima facie obvious absent criticality in performing multiple cleaning steps to ensure complete cleaning after each process (See MPEP 2144.04VI B).


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Yamauchi, as modified by Spurlin, Miyazaki, Byrne, and Hsieh, in further view of Komatsubara et al (US 6,841,737 B2).
As to claim 4, Yamauchi, as modified by Spurlin, Miyazaki, Byrne, and Hsieh, further disclose forming a subsequent gold plating layer on the terminal sections (Yamauchi [0129]) but fail to explicitly disclose forming through an electroless process.
	Komatsubara discloses plating of terminal portions of the suspension in applying a gold layer as the final layer on the terminal using an electroless process (col. 7 lines 27-34). Although Komatsubara discloses electrolytic is preferred, Komatsubara does not discourage the use of electroless plating, but rather explicit says said process is suitable for the intended use of performing the gold plating.
	Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have used an electroless process as taught by Komatsubara to dispose the .

Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jackson (US 2004/0045578) in view of Spurlin et al (US 2015/0376792 A1), Sumi et al (US 6,022,805), and Byrne et al (US 2016/0141152 A1).
As to claim 20, Jackson discloses a method of producing a flexible circuit the flexible circuit including a first end and an opposing second end, and a surface extending from the first end and the second end (inherent to any surface processed, See below), comprising:
	Treating a surface of the flexible circuit ([0005], [0023], [0052] among others) with an atmospheric plasma at a direction perpendicular to the surface of the flexible circuit (Fig. 2, [0019]) where the flexible circuit if propelled through the atmospheric plasma in a direction perpendicular to the first flow of gas (Fig. 10 #136). Jackson fails to explicitly disclose where the plasma is formed by:
	Directing a first flow of gas perpendicular to a surface of the flexible circuit the first flow of gas penetrating a first electrode located above the flexible circuit
	And generating a voltage between the first electrode and a second electrode to create an atmospheric plasma from the gas, the second electrode located below the flexible circuit, where the second electrode supports and propels the flexible circuit through the atmospheric plasma in a direction that is perpendicular to the first flow of gas
	Or where the mean ion energy of the ion ranges from about 500 eV to about 1500 eV.


	where the plasma is formed by:
	Directing a flow of gas between an electrode and the surface of the flexible circuit (Fig. 6B #620b)
	And generating a voltage between the electrode and the flexible circuit to create a plasma from the gas (Fig. 6b #612b).
	Bryne disclose a method of treating a substrate with plasma (Title, Abstract) via directing a first flow of gas perpendicular to the substrate ([0083]) penetrating a first electrode ([0092] “porous”) and generating a voltage ([0083], [0144]) between the first electrode (#6) and a second electrode to create an atmospheric plasma from the gas, the second electrode located below the substrate (#4 in figures referred to as “ground electrode”) where the second electrode supports ([0147]) and propels the flexible circuit through the atmospheric plasma in a direction that is perpendicular to the first flow of gas (embodiment of Fig. 15 [0127]).
	Sumi discloses using ion bombardment at a mean ion energy of 20-1000 eV (Col. 14 claim 2).
	Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have used the atmospheric plasma method of Spurlin to produce the atmospheric plasma in Jackson because it is easy to integrate or retrofit with other processing tools ([0153]) and is recognized for the intended purposes of forming an atmospheric plasm (See MPEP 2144.07). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have used the mean ion energy of Sumi in the method of Jackson because it allows for the removal of native oxides (col. 13 claim 1 Sumi).

.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Jackson, as modified by Spurlin and Byrne, in further view of Shamouilian et al (US 6,095,084) citing to US Pat Application 08/648,254 subsequently issued as US PAT 6,165,311 to Collins (herein referred to as Collins).
As to claim 21, Jackson, as modified by Spurlin and Byrne, fails to explicitly disclose a second flow of gas separate from the electrode between the electrode and the surface of the flexible circuit.
	Shamouilian discloses using plural gas supplies with a first gas stream through the electrode and a second gas flow separate the electrode between the electrode and the surface of the substrate (Fig. 5 with electrode 145 and substrate platform 155 and gas supplies through the electrode shown above and secondary gas supplied around the substrate and through the walls (col. 14 lines 44-65). Shamouilian cites to Collins upon which Collins shows the same plural gas supplied in a first stream (Fig. 4a #s 64a/64d) and second gas flows (Fig. 4a #s 64b/64c) which allows each feed to be independently controlled to achieve a more even distribution of the gas toward the workpiece during the plasma process (col. 10 lines 10-35 Collins).
	Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have used a second flow of gas as taught by Shamouilian and Collins in .


Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Jackson, as modified by Spurlin, Byrne, and Sumi, in further view of Shamouilian et al (US 6,095,084) citing to US Pat Application 08/648,254 subsequently issued as US PAT 6,165,311 to Collins (herein referred to as Collins).
As to claim 22, Jackson, as modified by Spurlin, Byrne, and Sumi, fails to explicitly disclose a second flow of gas separate from the electrode between the electrode and the surface of the flexible circuit.
	Shamouilian discloses using plural gas supplies with a first gas stream through the electrode and a second gas flow separate the electrode between the electrode and the surface of the substrate (Fig. 5 with electrode 145 and substrate platform 155 and gas supplies through the electrode shown above and secondary gas supplied around the substrate and through the walls (col. 14 lines 44-65). Shamouilian cites to Collins upon which Collins shows the same plural gas supplied in a first stream (Fig. 4a #s 64a/64d) and second gas flows (Fig. 4a #s 64b/64c) which allows each feed to be independently controlled to achieve a more even distribution of the gas toward the workpiece during the plasma process (col. 10 lines 10-35 Collins).
	Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have used a second flow of gas as taught by Shamouilian and Collins in the method of Jackson, as modified by Spurlin, Byrne, and Sumi, because it achieves a more .
Response to Arguments
Applicant’s arguments with respect to claims 1-8, 21, and 22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
DE10321889 A1 discloses a method of treating a flat substrate using a plasma discharge (Abstract) using an electrode roller to transport the flat substrate through the plasma (Fig. 1 #16).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOUIS J RUFO whose telephone number is (571)270-7716. The examiner can normally be reached Monday to Friday, 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on 571-272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LOUIS J RUFO/Primary Examiner, Art Unit 1795